

114 S1023 IS: To amend the Internal Revenue Code to provide a refundable credit for costs associated with Information Sharing and Analysis Organizations.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1023IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Moran (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code to provide a refundable credit for costs associated with
			 Information Sharing and Analysis Organizations.
	
		1.Cybersecurity information sharing credit
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Cybersecurity information sharing credit
 (a)In generalThere shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the qualified cybersecurity information sharing organization costs paid or incurred by the taxpayer during such taxable year.
 (b)Qualified cybersecurity information sharing organization costsFor purposes of this section— (1)In generalThe term qualified cybersecurity information sharing organization costs means the sum of—
 (A)dues for membership in a designated cybersecurity information sharing organization, (B)personnel participation costs,
 (C)product and service costs directly related to the sharing of information with a designated cybersecurity information sharing organization, and
 (D)other amounts (not including amounts for travel) relating to participation in activities of the designated cybersecurity information sharing organization.
 (2)Personnel participation costsThe term personnel participation costs means the cost associated with the time that employees of the taxpayer spend participating in activities of a designated cybersecurity information sharing organization on behalf of the taxpayer, determined on the basis of the regular hourly compensation paid to each such employee.
 (3)Designated cybersecurity information sharing organizationThe term designated cybersecurity information sharing organization means— (A)an Information Sharing and Analysis Organization (as defined in section 212(5) of the Homeland Security Act of 2002 (6 U.S.C. 131(5))),
 (B)a local, regional, or State fusion center (as defined in section 210A(j)(1) of such Act (6 U.S.C. 124h(j)(1))), or
 (C)an organization that has been identified by the Secretary as such in consultation with the Secretary of Homeland Security,
								that shares cyber-threat information in a structured format and standardized language designated by
			 the Secretary of Homeland Security through a set of services and message
			 exchanges to enable automated and near-instantaneous sharing of actionable
			 cyber-threat information across organizations and systems..
 (b)Conforming amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B. (c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
				Sec. 36C. Information sharing and analysis organization credit..
 (d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2014.